Name: 2003/428/EC: Commission Decision of 11 June 2003 laying down additional measures to be carried out before lifting restrictions applied in accordance with Council Directive 92/40/EEC in relation to avian influenza (Text with EEA relevance) (notified under document number C(2003) 1817)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  trade policy;  health
 Date Published: 2003-06-12

 Avis juridique important|32003D04282003/428/EC: Commission Decision of 11 June 2003 laying down additional measures to be carried out before lifting restrictions applied in accordance with Council Directive 92/40/EEC in relation to avian influenza (Text with EEA relevance) (notified under document number C(2003) 1817) Official Journal L 144 , 12/06/2003 P. 0015 - 0017Commission Decisionof 11 June 2003laying down additional measures to be carried out before lifting restrictions applied in accordance with Council Directive 92/40/EEC in relation to avian influenza(notified under document number C(2003) 1817)(Only the German, French and Dutch texts are authentic)(Text with EEA relevance)(2003/428/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Regulation (EC) No 806/2003(4), and in particular Article 9 thereof,Whereas:(1) Council Directive 92/40/EEC(5), as last amended by Regulation (EC) No 806/2003, introduced Community measures for the control of avian influenza.(2) Since 28 February 2003 the Netherlands declared several outbreaks of avian influenza. Since 16 April 2003 outbreaks have also been notified by Belgium. On 13 May 2003 the veterinary authorities of Germany have confirmed avian influenza in a poultry flock in the Land of North Rhine-Westphalia.(3) The Commission, in order to reinforce the measures taken by the affected Member States in the framework of Directive 92/40/EEC has adopted several Decisions, including Decisions 2003/289/EC(6), as amended by Decision 2003/388/EC(7) for Belgium, 2003/290/EC(8), as amended by Decision 2003/387/EC(9) for the Netherlands and 2003/358/EC(10), as amended by Decision 2003/386/EC(11) for Germany concerning certain protection measures with regard to avian influenza in the respective Member State.(4) The establishment of protection and surveillance zones around confirmed outbreaks in accordance with Article 9 of Directive 92/40/EEC is an essential element of disease control. However the Directive does not provide for the measures necessary to be carried out before the restrictions applied in the zones may be lifted.(5) In the last weeks the disease situation has improved in all three affected countries, so that restrictions for surveillance zones could be lifted in the near future. The large scale of the epidemic however, requires that the established protection and surveillance zones be lifted with the maximum caution. Before the zones are lifted it is appropriate to ensure a safe removal of manure and other substances from those infected holdings, where it has not been possible to ensure an appropriate treatment of this material.(6) Until the measures in the surveillance zones are lifted certain measures for the transport of one day-old chicks, meat from slaughter poultry and table eggs should be maintained.(7) During this epidemic a large number of poultry holdings and other establishments have been depopulated due to infection with avian influenza or for preventive reasons. In view of the severe extent of the disease and before large scale restocking should take place, sentinel birds should be introduced into the holdings and other establishments where avian influenza occurred, in order to demonstrate the absence of any avian influenza virus in the environment.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Belgium, Germany and the Netherlands may authorise, in addition to the provisions of Article 5(1)(b) of Directive 92/40/EEC, the transport of animal feed, litter or manure, under official supervision and by taking all necessary bio-security measures, to an approved plant within their territory in order to incinerate such material, or to apply to it any other treatment that ensures the destruction of any avian influenza virus present. Awaiting the incineration or treatment, the competent authority may authorise the transport of such material, under official supervision and taking all necessary bio-security measures, to storage facilities specially approved for that purpose by the competent authority. In case of treatment, the competent authority shall ensure that the treated material is not being dispatched to other Member States or third countries.Article 2Belgium, Germany and the Netherlands shall ensure that the following measures are carried out in the protection and surveillance zones established within their territory in accordance with Article 9 of Directive 92/40/EEC:1. All holdings, as referred to in Article 5(1) of Directive 92/40/EEC, shall be inspected visually by the competent authority and shall be submitted to supplementary testing in order to confirm the satisfactory completion of the cleaning and disinfecting operations, as laid down in Articles 5(1)(e) and 11 of the Directive.2. Without prejudice to the provisions of Articles 5(1)(e) and 11 of Directive 92/40/EEC, sentinel birds shall be placed, according to the requirements and procedures laid down in the Annex, in holdings and other establishments, in which the presence of avian influenza has previously been officially confirmed and before reintroduction of poultry can take place in accordance with Article 5(1)(f). The reintroduction of poultry on depopulated holdings and other depopulated establishments in a surveillance zone shall only take place after the procedures laid down in the Annex have been completed for the concerned surveillance zone and when it has been shown that the sentinel birds have not become infected with avian influenza virus.Article 3The competent authorities of Belgium, Germany and the Netherlands shall ensure that the following measures are applied:1. without prejudice to Article 9(5) of Directive 92/40/EEC, the measures applied in the surveillance zone shall not be lifted until it has been shown that the sentinel birds referred to in Article 2(2) have not become infected with avian influenza virus;2. until the measures are lifted according to paragraph 1,(a) the competent authority, taking all appropriate bio-security measures to avoid the spread of avian influenza, may authorise transport not prohibited by Council Directive 92/40/EEC of live poultry and hatching eggs, in particular to allow movements of day-old chicks in accordance with the provisions of Article 9 paragraph 4(a), (b) and (c). The animals and eggs shall be transported under official control to holdings within the territory of the Member State concerned;(b) fresh poultry meat obtained from the slaughter of poultry transported by taking all appropriate bio-security measures and originating from the established surveillance zones:- shall be marked with a round format mark in accordance with the further requirements of the competent authority,- shall not be dispatched to other Member States or third countries,- must be obtained, cut, stored and transported separately from other fresh poultry meat destined for intra-Community trade and for exports to third countries, and must be used in such a way as to avoid it being introduced into meat products or meat preparations intended for intra-Community trade or for export to third countries, unless it has undergone the treatment specified in table 1(a), (b) or (c) of Annex III to Council Directive 2002/99/EC(12);(c) in order to enhance bio-security in the poultry sector and to avoid cross contamination, the competent authority shall ensure that, as regards Belgium and the Netherlands on their whole territory and as regards Germany on the territory of North Rhine-Westphalia:- table eggs shall only be transported from a holding to a packing station either in disposable packaging or in containers, trays and other non-disposable equipment, which must be cleaned and disinfected before and after each use. In addition, in case of table eggs originating from another Member State, the competent authority shall ensure that the packaging, containers, trays and other non-disposable equipment used for their transport are returned after having been cleaned and disinfected, or are handled otherwise under official supervision and according to the instructions of the competent authority,- poultry intended for immediate slaughter shall be transported with trucks and in crates or cages, which must be cleaned and disinfected before and after each use. In addition, in case of slaughter poultry originating from another Member State, the competent veterinary authority shall ensure that the crates and cages and containers are returned after having been cleaned and disinfected or are handled otherwise under official supervision and according to the instructions of the competent authority,- day-old chicks are transported in disposable packing material to be destroyed after use,- the disinfectants and the method of cleaning and disinfection are approved by the competent authority.3. No poultry shall be introduced in preventively depopulated holdings and other preventively depopulated establishments at risk referred to in Article 3 of Decisions 2003/290/EC for the Netherlands, 2003/289/EC for Belgium and 2003/358/EC for Germany, until it has been shown that the sentinel birds referred to in Article 2(2) in all surveillance zones adjacent to the concerned area have not become infected with avian influenza virus.Article 4This Decision is addressed to Belgium, Germany and the Netherlands.Done at Brussels, 11 June 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 122, 16.5.2003, p. 1.(5) OJ L 167, 22.6.1992, p. 1.(6) OJ L 105, 26.4.2003, p. 24.(7) OJ L 133, 29.5.2003, p. 92.(8) OJ L 105, 26.4.2003, p. 28.(9) OJ L 133, 29.5.2003, p. 91.(10) OJ L 123, 17.5.2003, p. 55.(11) OJ L 133, 29.5.2003, p. 89.(12) OJ L 18, 23.1.2003, p. 11.ANNEX1. Before or during any sentinel birds are introduced in the holdings and establishments in which the presence of avian influenza has been officially confirmed, poultry on all holdings located in the protection and surveillance zones established around the holdings in question shall be submitted to a clinical inspection to exclude any suspicion of avian influenza.2. The sentinel birds to be used for introduction into holdings and establishments must:- be susceptible to avian influenza and may only be used once as sentinel birds,- be unvaccinated against avian influenza,- have been found sero-negative for avian influenza within 14 days before their placing in the holdings and establishments,- be at least three weeks old,- be leg-banded for identification purposes, or be identified with another non-removable identification mark.3. The sentinel birds must be placed in the holdings and establishments not before five days have elapsed after cleaning and disinfection according to Articles 5 and 11 of Directive 92/40/EEC.4. The sentinel birds must have permanent access and contact to a large surface of the poultry house.5. The number of sentinel birds to be placed in the holdings and establishments must correspond to at least 1 % of the regular stocking density of the holding, and the sentinels must be distributed evenly.6. The sentinel birds must undergo a clinical examination supervised by the competent authorities at least once a week.7. The sentinel birds must remain in the holdings and establishments for at least 21 days.8. All sentinel birds that die during the 21-day period after introduction in the holding or establishment must undergo a pathological investigation. Appropriate samples must be taken and tested for avian influenza in accordance with the instructions of the competent authority.9. After 21 days a number of blood samples and samples of faeces or tracheal exudate shall be taken from the sentinel birds in order to detect avian influenza virus and specific antibodies with 5 % prevalence within a 95 % confidence interval.